*290
Judgment affirmed.

The paper in question was executed as a deed. The parties to it were Ann Davis of the first part, and Donald, Melissa Nesbit and Lula Williams of the other part. It stated that the party of the first part, in consideration of $5 paid, had granted, bargained, sold and conveyed, and did grant, bargain, sell and convey to the parties of the second part, their heirs and assigns, certain land, describing it; and further, “one half of said lot is intended for S. M. Donald, and the other half for my nieces, to wit Melissa Nesbit and Lula Williams ; the real consideration being, that said S. M. Donald has been waiting on me for some time and has been faithful, and but for him I would have been helpless and would have suffered, and he is to continue waiting on me and providing for me as long as I live. My nieces above named, I make this gift for the love and affection I have for them; but in no event is this deed to go into effect until after my death.” This was followed by habendum and warranty clauses usual in a deed.
R. J. Jordan, by brief, for plaintiff- in error.
J. R. Whiteside, contra.